JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                           Amendment of Pa.R.J.C.P. 407

       On May 26, 2021, the Supreme Court amended Rule of Juvenile Court
Procedure 407 to add a provision concerning requirements pursuant to the Sex
Offender Registration and Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10 - 9799.42
for a sexually violent delinquent child (SVDC) committed for involuntary treatment. The
Committee further recommends revision of the colloquy to make language concerning
appellate rights after an admission consistent with Rule 512(C).

       Effective April 1, 2017, the Court amended Rule 407 to simplify language in the
admission colloquy and to add a separate colloquy when a juvenile is making an
admission to an act of sexual violence. See 42 Pa.C.S. § 6358; see also 47 Pa.B. 820
(February 11, 2017). Regarding the latter colloquy, it advised the juvenile of the
possibility of civil commitment after termination of juvenile court supervision when the
juvenile turns 21 years of age. The same judicial finding that would trigger the civil
commitment would also result in the juvenile being subject to lifelong SORNA
registration. See 42 Pa.C.S. § 9799.13(9) (applicability of SORNA to SVDC) and §
9799.15(a)(5) (lifelong registration requirement).

       The Juvenile Court Procedural Rules Committee subsequently received a
request to amend Rule 407(D) to add a provision regarding the SORNA registration
requirement under these circumstances. The Committee published a proposal to
amend Rule 407 to revise the “Addendum to Admission Colloquy Form” to add a new
Question 4(b) concerning the SORNA registration requirement, the frequency of
reporting, the term of this obligation, and the public availability of registration
information. The phrasing contained in the question was intended to reflect a seventh
grade reading level. See 47 Pa.B. 7011 (November 18, 2017).

      Additionally, for consistency purposes, the Committee proposed replacing the
language of Question 20 in the Admission Colloquy Form in Rule 407(C) with the
language contained in Question 9 of the Post Dispositional Rights Colloquy in Rule
512(C). The provisions in both forms discuss a juvenile’s appellate rights after an
admission; the Committee did not believe the description of the rights should vary
because the rights themselves do not vary.


1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.
        On February 21, 2018, the General Assembly passed Act 10 of 2018, which
divided SORNA into two subchapters. Subchapter H is based on the original SORNA
statute and is applicable to offenders who committed their offenses after the December
20, 2012 effective date of SORNA, 42 Pa.C.S. § 9799.11(c); Subchapter I is applicable
to offenders who committed their offenses prior to the effective date of SORNA, 42
Pa.C.S. §9799.52. Subchapter I does not provide for the SORNA registration of SVDCs
and does not apply to those who were adjudicated delinquent for sexual offenses as
juveniles. However, a determination of SVDC status for those who committed their
offenses after the effective date of SORNA does result in an SVDC being placed on the
SORNA registry under Subchapter H, and SVDCs are subject to the same registration
and notification requirements as sexually violent predators (SORNA Subchapter H
requirements), see 42 Pa.C.S. §§ 9799.15, 9799.16, 9799.26, 9799.27, as well as
lifetime monthly counseling, see 42 Pa.C.S. § 6404.2(g). The General Assembly later
passed Act 29 of 2018, which replaced Act 10, but made no relevant changes to
Subchapter H regarding the statutory scheme applicable to SVDCs.

      To reflect the consequences of Subchapter H, the Committee recommended
post-publication revision of Pa.R.J.C.P. 407(D) to state:

      D. Admission to an Act of Sexual Violence. If a juvenile is making an
         admission to an act of sexual violence, see 42 Pa.C.S. § 6358, which may
         render the juvenile eligible for civil commitment for involuntary treatment upon
         attaining 20 years of age and subject to SORNA requirements, then the
         admission colloquy form set forth in paragraph (C) shall be amended to
         include substantially the following form:

The added language would qualify the use of the form for offenses subject to
Subchapter H, which contains the SORNA requirements. Consequently, the previously
proposed Question 4(b) within the proposed “Addendum to Admission Colloquy” form in
Pa.R.J.C.P. 407(D) was revised to include only the consequence of SORNA
registration. Where an offense is not subject to Subchapter H due to the date of the
offense, the colloquy requirement pursuant to Pa.R.J.C.P. 407(D) would not apply.

       Another significant change resulting from Act 10 with regard to SVDCs under
Subchapter H was the addition of a provision allowing SVDCs, and other lifetime
registrants, to petition for removal from the registry after 25 years. See 42 Pa.C.S. §
9799.15(a.2). To reflect this change, the Committee recommended the post-publication
addition of Questions 4(c)-(d) to the proposed “Addendum to Admission Colloquy” form.
The content of Question 4(c) is partially derived from the previously proposed Question
(4)(b). These changes are intended to further inform a juvenile of the consequences of
an admission and ability to seek removal from the registry.

      This amendment to Pa.R.J.C.P. 407 will become effective October 1, 2021.

                                           2